DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 10,540,228 B2. Specifically, the claimed “system” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,540,228 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,540,228 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,540,228 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,540,228 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,540,228 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of .

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,540,228 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 10,540,228 B2. Specifically, the claimed “method” as recited in claim 8, including its features, are repeated in claim 8 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,540,228 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,540,228 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,540,228 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 11 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,540,228 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 12 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 10,540,228 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 13 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 14 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 10,540,228 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 15 of U.S. Patent No. 10,540,228 B2. Specifically, the claimed “non-transitory computer-readable storage medium” as recited in claim 15, including its features, are repeated in claim 15 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 10,540,228 B2.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 16 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 10,540,228 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 17 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 10,540,228 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 18 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 18 of U.S. Patent No. 10,540,228 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 19 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 10,540,228 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 20 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of .

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,540,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 are similarly recited in claim 15 of U.S. Patent No. 10,540,228 B2. Therefore, the limitations of claim 21 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 10,540,228 B2.

Allowable Subject Matter
Claims 1-21 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Malshe et al. (U.S. Patent Application Publication No. 2016/0041891 A1) discloses: A system (storage module 100) comprising:
a memory device (non-volatile memory 120); and
a processing device (central processing unit (CPU) 113), operatively coupled with the memory device, to:
identify a first data stored at a first portion of a memory cell and a second data stored at a second portion of the memory cell (Paragraph [0068]: “At block 804, the storage controller may determine the scope of the read error event. As previously described, the scope may be limited to a page that includes the unit of data, may cover a block of data that includes the page but not expand beyond the block, or may expand beyond the block and cover blocks in the same threshold voltage bin.”);
determine a first error rate associated with the first data stored at the first portion of the memory cell, the first error rate being adjusted to exceed a second error rate associated with the second data stored at the second portion of the memory cell;
determine whether the first error rate exceeds a threshold (Paragraph [0070]: “Alternatively, at block 806, if the scope of the read error event expands beyond the page, then at block 810, if the scope does not expand beyond the block, then at block 812, the storage controller, using a voltage generator, may adjust one or more threshold voltage levels under a threshold voltage calibration process, and supply gate bias voltages at the adjusted levels to the block to read pages of the block. In addition, at block 812, a correction engine may determine bit error rates for the pages, and the storage controller may determine a new composite bit error rate for the block based on bit error rates of the pages.”); and
in response to determining that the first error rate exceeds the threshold, provide  . . . the memory cell for use in an error correction operation by a controller (storage controller 110) associated with the memory cell
(Paragraph [0071]: “At block 814, the storage controller may compare the new composite bit error rate for the block with a threshold value. If the new composite bit error rate is below the threshold value, then at block 816, the storage controller may determine that appropriate corrective action for disposition does not include relocation of the block. Instead, the storage controller may determine to perform subsequent read operations on the block with the gate bias voltages being set to the last adjusted threshold voltage levels. The storage controller may also assign the block to a new threshold voltage bin having threshold voltages that match the adjusted threshold voltages last applied to the block, or create a new bin for the block if no bin with matching threshold voltages exists.”
Paragraph [0072]: “Alternatively, if the new composite bit error rate for the block is above the threshold value, then at block 818, the storage controller may determine whether to continue adjusting the threshold voltage levels under the threshold voltage calibration process. If so, then the method 800 may proceed back to block 812, where the storage controller, using the ECC engine and the voltage generator, may adjust the threshold voltage levels and determine a new composite bit error rate for the block. Alternatively, at block 818, if the storage controller determines that the threshold voltage calibration process has ended, then at block 812, the storage controller may determine that the corrective action is to relocate the block of data to a different location in the memory to dispose of the read error event.”).
However, the Examiner finds Malshe does not teach or suggest the claimed “in response to determining that the first error rate exceeds the threshold, provide the second data stored at the second portion of the memory cell for use in an error correction operation by a controller associated with the memory cell.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 8 and 15 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 8 and 15 are allowable over the prior art for the same reasons as set forth above in claim 1.
	Claims 2-7, 9-14 and 16-21 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112